FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 28 July 2021 is sufficient to overcome the rejection of claims 15 and 25 based upon insufficiency of disclosure under 35 U.S.C. 112(a). The claimed “evaluation unit” is no longer interpreted as a limitation under 25 U.S.C. 112(f) and is considered to mean a structure that evaluates control signals and controls operation of a centrifuge, as submitted in the declaration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 25, since the term “evaluation unit” is considered to mean a structure that evaluates control signals and controls operation of a centrifuge, it is then clear that said evaluation unit does not provide the function of measuring a limit level of the suspension medium in the container. Therefore, it is unclear what is the corresponding structure that measures the limit level, which is data the evaluation unit uses to set the gas volume, according to claims 15 and 25. Therefore, said claims remain indefinite. Claims 16-24 and 26-29 are rejected for the same reason because they are dependent claims of claims 15 and 25.
As stated in the Office action of 2 April 2021, regarding claim 18, the phrase “wherein the inlet line is arranged below the limit level” renders said claim indefinite because it refers to an object that is variable. Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). See MPEP 2173.05(b). Since the limit level of the suspension medium in the container is likely a variable during the operation of the facility, the position of the inlet line is thus also a variable, rendering the scope of the claim indeterminate. 
As stated in the Office action of 2 April 2021, regarding claim 29, the acronym CIP should be defined. For examination purpose, the examiner considers CIP to mean clean-in-place.

Allowable Subject Matter
Claim 15-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, since the prior art does not teach or suggest an evaluation unit configured to set a gas volume as a function of a limit level of the suspension medium in the container.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774